  1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
  2    Including Professional Corporations
    ORI KATZ, Cal. Bar No. 209561
  3 MICHAEL M. LAUTER, Cal. Bar No. 246048
    JACQUELINE G. LUTHER, Cal. Bar No. 271844
  4 SHADI FARZAN, Cal. Bar No.      301610
    Four Embarcadero Center, 17th Floor
  5 San Francisco, California 94111-4109
    Telephone: 415.434.9100
  6 Facsimile: 415.434.3947
    Email:      okatz@sheppardmullin.com
  7             mlauter@sheppardmullin.com
                jluther@sheppardmullin.com
  8             sfarzan@sheppardmullin.com
 9 Proposed Attorneys for Debtor,
   Imperial Toy LLC
10
11                           UNITED STATES BANKRUPTCY COURT
12           NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
13 In re                                            Case No. 19-52335
                                                    Chapter 11
14 Imperial Toy LLC, a California limited
   liability company,                               MOTION FOR ORDERS:
15
                Debtor.                             (I) AUTHORIZING THE DEBTOR
16                                                  TO (A) OBTAIN POST-PETITION
                                                    FINANCING PURSUANT TO 11
17                                                  U.S.C. §§ 105, 361, 362, 363(c), 363(e),
                                                    364(c), 364(d)(1) AND 364(e) AND
18                                                  (B) UTILIZE CASH COLLATERAL
                                                    OF PRE-PETITION SECURED
19                                                  PARTIES;
20                                                  (II) GRANTING ADEQUATE
                                                    PROTECTION TO PRE-PETITION
21                                                  SECURED PARTIES;
22                                                  (III) SCHEDULING A FINAL
                                                    HEARING PURSUANT TO
23                                                  BANKRUPTCY RULES 4001(b)
                                                    AND 4001(c);
24
                                                    AND (IV) GRANTING RELATED
25                                                  RELIEF
26                                                  Date: Tuesday, November 19, 2019
                                                    Time: 10:00 a.m.
27                                                  Crtrm.: 11
                                                    Judge: Honorable M. Elaine Hammond
28

Case:SMRH:4821-2417-3997.6
      19-52335 Doc# 2         Filed: 11/18/19     -1- 11/18/19 11:59:32
                                                Entered:                  Page 1 of 23
                                                                            DIP Financing Motion
  1                                            TABLE OF CONTENTS
                                                                                                                          Page
  2
                                                           MOTION
  3
      I. VENUE……………………………………………………………………………1
  4
      II. INTRODUCTORY STATEMENT …...…………………………………………2
  5
      III. CERTIFICATION………………………………………….……………………5
  6
  7
                        MEMORANDUM OF POINTS AND AUTHORITIES
  8
      I. BACKGROUND ...................................................................................................... 6
  9
      II. THE PREPETITION LOAN AGREEMENTS ...................................................... 6
10
      III. PROPOSED DIP FINANCING ............................................................................ 8
11
              A.       The DIP Loan and Use of Cash Collateral Are Critical to Allow
12                     the Debtor’s Proposed Sale Process to Occur. ........................................ 8
13            B.       The Debtor’s Selection of Ja-Ru as Lender. ........................................... 9
14 IV. REQUIRED DISCLOSURES FOR CASH COLLATERAL AND
         FINANCING MOTIONS .................................................................................. 9
15
   V. MEMORANDUM OF POINTS AND AUTHORITIES ...................................... 14
16
         A.  The DIP Loan Should Be Approved Under Bankruptcy Code
17           Section 364(c), 364(d)(1). ..................................................................... 14
18            B.       The Court Should Grant the Debtor Access to Cash Collateral
                       Under Bankruptcy Code Section 363(c)(1) on a Final Basis. .............. 18
19
              C.       The Automatic Stay Should be Modified on a Limited Basis. ............. 20
20
      VI.     NOTICE .......................................................................................................... 21
21
      VII. CONCLUSION ............................................................................................... 21
22
23
24
25
26
27
28

Case:SMRH:4821-2417-3997.6
      19-52335 Doc# 2               Filed: 11/18/19           -ii- 11/18/19 11:59:32
                                                            Entered:                                  Page 2 of 23
                                                                                                          DIP Financing Motion
  1         Imperial Toy LLC (the “Debtor”) moves (the “Motion”) this Court for entry
  2 of an order substantially in the form attached to this Motion as Exhibit A (the “DIP
  3 Order”) and, following a final hearing, a final order, among other things:
  4         (a)    authorizing the Debtor to obtain post-petition loans, credit, and other
  5 financial accommodations (the “DIP Loan”) from Ja-Ru, Inc., a Florida corporation
  6 (“Ja-Ru” or “Lender”) substantially in accordance with the terms of the Secured
  7 Note Purchase Agreement (“DIP Loan Agreement”) attached to this Motion as
  8 Exhibit B and as supplemented or modified by the DIP Order, secured by security
  9 interests and liens on substantially all of the assets of the Debtor, pursuant to
10 sections 105, 361, 362, 363(c), 363(e), 364(c), 364(d)(1) and 364(e) of title 11 of the
11 United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) and Rules
12 2002, 4001, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure (the
13 “Bankruptcy Rules”), priming all other liens on the Collateral except the liens in
14 favor of CIT, in respect of the Debtor’s pre-petition accounts and accounts
15 receivable, the “Permitted Prior Liens” identified in the Pre-Petition ABL Credit
16 Agreement (defined below) with Great Rock Capital Partners Management, LLC, as
17 agent (“Great Rock”), and the Carve-Out;
18          (b)    authorizing the Debtor to grant Lender superpriority administrative
19 claim status pursuant to Bankruptcy Code section 364(c)(1) in respect of all DIP
20 Obligations (as defined below);
21          (c)    authorizing the Debtor to use the collateral, including cash collateral,
22 that secures the Debtor’s obligations to Ja-Ru, and granting adequate protection as
23 set forth in this Motion; and
24          (d)    modifying the automatic stay to the extent set forth in this Motion.
25          In support of the Motion, the Debtor respectfully represents the following:
26 I.       VENUE
27          The Court has jurisdiction over the matter pursuant to 28 U.S.C. §§ 157 and
28 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

Case:SMRH:4821-2417-3997.6
      19-52335 Doc# 2        Filed: 11/18/19     -1- 11/18/19 11:59:32
                                               Entered:                   Page 3 of 23
                                                                             DIP Financing Motion
  1 Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
  2         The statutory basis for the relief requested herein is Bankruptcy Code sections
  3 105, 361, 362, 363, 364, 503(b), and 507 and Bankruptcy Rules 2002, 4001 and
  4 9014.
  5 II.     INTRODUCTORY STATEMENT
  6         As more fully set forth herein, the Debtor has an urgent and immediate need
  7 for access to cash collateral from the Pre-Petition Secured Creditors and borrowings
  8 from Ja-Ru in the principal amount of up to $5,750,000 following entry of the DIP
  9 Order.
10          The Debtor’s case was filed in order to facilitate a going concern sale
11 pursuant to marketing process described in the associated sale and bid procedure
12 motions in order to realize the highest and best value for its assets for the benefit of
13 the estate. In order to run that process, the Debtor needs to continue operating for
14 approximately 45 days while the process of marketing the assets, obtaining court
15 approval for a sale, and closing the sale takes place. The Debtor’s ability to operate
16 during this period requires financing in the form of the DIP Loan and immediate
17 access to and use of its Cash Collateral, the absence of which would immediately
18 and irreparably harm the Debtor, its estate and its creditors. Without such funds, the
19 Debtor would be forced to liquidate its assets for far less than the Debtor expects to
20 receive through a sale of such assets under the process the Debtor intends to run, to
21 the detriment of all creditors.
22          Given the Debtor’s current financial condition and financing arrangements,
23 the Debtor was unable to obtain unsecured credit allowable under section 503(b)(1)
24 of the Bankruptcy Code. The Debtor was also unable to obtain secured credit from
25 other sources: (a) having priority over that of administrative expenses of the kind
26 specified in sections 503(b), 507(a) and 507(b) of the Bankruptcy Code; (b) secured
27 by a lien on property of the Debtor and its estate that is not otherwise subject to a
28 lien; or (c) secured solely by a junior lien on property of the Debtor and its estate

Case:SMRH:4821-2417-3997.6
      19-52335 Doc# 2        Filed: 11/18/19     -2- 11/18/19 11:59:32
                                               Entered:                  Page 4 of 23
                                                                           DIP Financing Motion
  1 that is already subject to a lien. As a result, financing on a post-petition basis was
  2 not otherwise available without granting Ja-Ru the protections, rights and remedies
  3 afforded by the DIP Loan Agreement and the DIP Order.
  4         Notably, the terms of the DIP Loan here involve a priming lien in favor of Ja-
  5 Ru on all the Debtor’s assets except for the pre-petition accounts receivable sold and
  6 pledged to CIT. As described in more detail below, all of the Debtor’s property is
  7 subject to pre-petition liens of the following Pre-Petition Secured Creditors:
  8 accounts receivable (CIT – first position – owed roughly $7.7 million plus a
  9 contingent amount arising under a $300,000 issued and undrawn letter of credit), all
10 personal property (Great Rock – first position on all but accounts receivable, on
11 which they are second position – owed roughly $13 million), and the Hirsch Trust
12 (junior to CIT and Great Rock – owed roughly $9,144,133). These Pre-Petition
13 Secured Creditors have consented to this priming lien and are consenting to the use
14 of their Cash Collateral as part of the DIP Loan, as provided in the DIP Order.
15          The Debtor has determined that the DIP Loan offered by Ja-Ru provides
16 favorable terms to the Debtor and its estate. In the sound exercise of its business
17 judgment and fiduciary duty, the Debtor has determined to proceed under the DIP
18 Loan offered by Ja-Ru, subject to the approval of the Court.
19          The relevant provisions of the DIP Loan Agreement and the DIP Order are as
20 follows: 1
21
22
23
24
25
      1
     Any summary of the terms of the DIP Loan Agreement and the DIP Order
26 contained in this Motion is qualified in its entirety by reference to the provisions of
27 the actual DIP Loan Agreement and DIP Order, as applicable. To the extent the
   Motion and the DIP Order or the DIP Loan Agreement are inconsistent, the DIP
28 Order or DIP Loan Agreement, as applicable, shall control.

Case:SMRH:4821-2417-3997.6
      19-52335 Doc# 2        Filed: 11/18/19     -3- 11/18/19 11:59:32
                                               Entered:                  Page 5 of 23
                                                                            DIP Financing Motion
  1                Term                            Description                    Location in Documents
  2   Borrowing Limits/New Money         $5,750,000                           Secured Note Purchase
                                                                              Agreement, Recitals, definition
  3                                                                           of “Maximum Amount”
      Interest Rate                      8% per annum                         Secured Promissory Note, page 1
  4   Maturity Date                      January 3, 2020                      Secured Promissory Note,
                                                                              section 2; Secured Note Purchase
  5                                                                           Agreement, § 1.3
      Use of Proceeds of Postpetition    Company’s operating needs –          Section 5.1 and Exhibit 1 of the
  6   Loan and Cash Collateral           See Budget                           Proposed Order
  7   Security, Priority, and Adequate   Secured by all debtor’s assets.      Section 3.1 of the Secured Note
  8   Protection                         Priming except as to CIT’s liens     Purchase Agreement; Section
                                         on the pre-petition accounts         11(a) of the Proposed Order
  9                                      receivable. Super-priority
                                         administrative claim.
10                                       Replacement liens as adequate
                                         protection to Pre-Petition
11                                       Secured Creditors
      Carve-Out                          (i) U.S. Trustee fees;               Section 3.1 of the Secured Note
12                                       (ii) incurred fees and expenses of   Purchase Agreement; Section 15
                                         Debtor’s and Committee’s estate      of the Proposed Order
13                                       professionals up to the amounts
                                         permitted in the Budget;
14                                       (iii) chapter 7 trustee fees up to
                                         $15,000;
15                                       (iv) further fees and expenses of
                                         Debtor’s and Committee’s estate
16                                       professionals up to $200,000.
17    Events of Default                  (a) Termination of APA with Ja-      Section 7.1 of Secured Note
                                         Ru;                                  Purchase Agreement
18                                       (b) breach of covenant (including
                                         covenant in Section 5.3 re
19                                       milestones in the case);
                                         (c) breach of rep and warranty;
20                                       (d) conversion to chapter 7;
                                         (e) appointment of trustee or
21                                       examiner with expanded powers;
                                         (f) grant of relief from stay to
22                                       pre-petition lenders or other
                                         creditors;
23                                       (g) dissolution of debtor or
                                         cessation of substantially all of
24                                       its business;
                                         (h) any request for an order
25                                       priming the DIP Lender;
                                         (i) termination of exclusivity;
26                                       (j) invalidity of DIP liens;
27                                       (k) Dismissal of bankruptcy
                                         case;
28

Case:SMRH:4821-2417-3997.6
      19-52335 Doc# 2          Filed: 11/18/19        -4- 11/18/19 11:59:32
                                                    Entered:                             Page 6 of 23
                                                                                           DIP Financing Motion
  1                Term                          Description                    Location in Documents
  2                                   (l) stay, reversal, modification of
                                      DIP Financing Order;
  3                                   (m) a new event of default
                                      occurs under the Note, Guaranty,
  4                                   Pre-Petition Loan Documents.

  5
       Borrowing Conditions           No event of default, Court has        Section 2.3 of the Secured Note
  6                                   entered interim DIP order by          Purchase Agreement
                                      November 20th, debtor has
  7                                   tendered all seller deliverables.
  8
      III.   CERTIFICATION
  9
             The undersigned counsel for the Debtor has read the Motion; to the best of
10
      my knowledge, information, and belief, formed after reasonable inquiry, the terms
11
      of the relief sought in the motion are in conformity with the Court’s Guidelines for
12
      Cash Collateral and Financing Motions and Stipulations, except as set forth above.
13
      I understand and have advised the Debtor that the Court may grant appropriate relief
14
      under Bankruptcy Rule 9024 if the court determines that a material element of the
15
      Motion was not adequately disclosed in the Introductory Statement.
16
      Dated: November 18, 2019
17
                                     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
18
19
20                                   By                                   /s/ Ori Katz
                                                                          ORI KATZ
21
22                                                          Proposed Attorneys for Debtor
                                                                 Imperial Toy LLC
23
24
25
26
27
28

Case:SMRH:4821-2417-3997.6
      19-52335 Doc# 2         Filed: 11/18/19      -5- 11/18/19 11:59:32
                                                 Entered:                              Page 7 of 23
                                                                                         DIP Financing Motion
  1                MEMORANDUM OF POINTS AND AUTHORITIES
  2 I.      BACKGROUND
  3         On November 18, 2019 (the “Petition Date”), the Debtor filed a voluntary
  4 petition for relief pursuant to chapter 11 of the Bankruptcy Code. The Debtor
  5 continues to operate its business and manage its business as a debtor- in-possession
  6 pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
  7         No official committee of unsecured creditors has yet to be appointed in the
  8 case.
  9         The purpose of the bankruptcy filing is to facilitate a going concern sale
10 process that will yield the highest and best return on the Debtor’s assets for the
11 benefit of its estate. The DIP Financing and Cash Collateral use sought in this
12 Motion provides the necessary runway for the Debtor to operate as a going concern
13 while that process takes place.
14 II.      THE PREPETITION LOAN AGREEMENTS
15          As described in the Tiger Declaration, the Debtor’s capital structure consists
16 of a factoring agreement with CIT (defined below), a secured loan facility with
17 Great Rock (defined below), and secured notes held by The Hirsch Family Trust
18 Dated June 9, 1998 (the “Hirsch Trust”). CIT, Great Rock, and the Hirsch Trust are
19 collectively referred to herein as the “Pre-Petition Secured Creditors.”
20          The factoring arrangement with CIT is documented in that certain Factoring
21 Agreement dated December 13, 2016 (as amended, modified, restated, and/or
22 supplemented, the “Factoring Agreement”), and the other agreements entered into
23 further thereto or in connection therewith, including without limitation an Inventory
24 Security Agreement dated December 13, 2016, an Equipment Security Agreement
25 dated December 13, 2016, a Standby Letter of Credit Agreement dated December
26 13, 2016, and a Grant of Security Interest in Trademarks, Patents, Copyrights, and
27 Licenses dated December 13, 2016 (each, as amended, modified, restated, and/or
28 supplemented, together with the Factoring Agreement, the “Factoring Documents”),

Case:SMRH:4821-2417-3997.6
      19-52335 Doc# 2        Filed: 11/18/19     -6- 11/18/19 11:59:32
                                               Entered:                  Page 8 of 23
                                                                           DIP Financing Motion
  1 among other things, (a) the Debtor sold and assigned to The CIT Group/Commercial
  2 Services, Inc. (“CIT”), and CIT purchased, all of the Debtor’s pre-petition accounts
  3 (the “Pre-Petition Accounts”), and (b) CIT made loans, advances, and/or other
  4 financial accommodations to the Debtor. The current outstanding balance of the
  5 debt to CIT under the Factoring Documents is approximately $7.7 million plus a
  6 contingent amount arising under a $300,000 issued and undrawn letter of credit.
  7 Aside from the purchase of the Pre-Petition Accounts, the Debtor’s obligations to
  8 CIT under the Factoring Documents are secured by a lien on all accounts, inventory,
  9 equipment, investment property and intellectual property.
10          The secured loan facility with Great Rock is documented in that certain Loan
11 Agreement dated July 5, 2018 (as amended to date, the “Great Rock Loan
12 Agreement”) by and among Great Rock Capital Partners Management, LLC, as
13 administrative agent for the lenders party thereto (“Great Rock”), the lenders from
14 time to time party thereto, and the Debtor and Imperial Toy de Mexico, S. de R.L.,
15 de C.V., a Mexican Sociedad de Responsabilidad Limitada de Capital Variable, as
16 borrowers. The current outstanding balance of the obligations under the Great Rock
17 Loan Agreement are approximately $13,000,000. The borrowers’ obligations are
18 secured by a lien on substantially all of the Debtor’s personal property. The priority
19 of the liens of CIT and Great Rock are governed by that certain Intercreditor
20 Agreement, dated as of July 5, 2018, pursuant to which CIT’s liens are senior and
21 prior to right to Great Rock’s liens in respect of CIT Priority Collateral (as defined
22 in that Intercreditor Agreement), which includes the Debtor’s accounts, and Great
23 Rock’s liens are senior and prior in right to CIT’s liens in respect of ABL Priority
24 Collateral (as defined in that Intercreditor Agreement), which includes the Debtor’s
25 personal property.
26          The obligations to the Hirsch Trust originated in February 2018, when the
27 Debtor entered into a series of redemption, loan, security and related agreements
28 with the Hirsch Trust to repurchase and redeem from the Hirsch Trust equity of the

Case:SMRH:4821-2417-3997.6
      19-52335 Doc# 2        Filed: 11/18/19     -7- 11/18/19 11:59:32
                                               Entered:                  Page 9 of 23
                                                                           DIP Financing Motion
  1 Debtor equal to 40% of the then outstanding equity of the Debtor. The Hirsch Trust
  2 received a number of promissory notes from the Debtor and Path Global Ltd., a
  3 Hong Kong entity. The Hirsch Trust began to receive cash payments from the
  4 Debtor and Path Global relating to the redemption in July 2019 and such payments
  5 from the Debtor and IEI continued through the remainder of 2018 until early 2019.
  6 Prior to such redemption, Peter Tiger and Art Hirsch each owned 50% of the Debtor
  7 and all of such equity had voting rights. The loan obligations to the Hirsch Trust are
  8 secured (but subordinated as described below).
  9          The obligations to the Hirsch Trust are also secured by a lien on substantially
 10 all assets of the Debtor. These liens are subordinated to the liens of CIT and Great
 11 Rock pursuant to intercreditor agreements entered into by the Hirsch Trust, CIT, and
 12 Great Rock. The current outstanding balance of the obligations to the Hirsch Trust
 13 is approximately $9,144,333.
 14          Ja-Ru, the proposed DIP Lender, does not have any pre-petition loans to the
 15 Debtor. Its connection to the Debtor is that it is the stalking horse bidder under the
 16 stalking horse APA attached to the sale motion filed concurrently herewith. Ja-Ru
 17 wishes to act as the DIP Lender so as to finance the sale process and ensure that the
 18 Debtor continues its business operations during the sale process in which it may
 19 ultimately be the winning bidder.
 20 III.     PROPOSED DIP FINANCING
 21          A.    The DIP Loan and Use of Cash Collateral Are Critical to Allow the
 22                Debtor’s Proposed Sale Process to Occur.
 23          The Debtor requires immediate access to the Pre-Petition Secured Creditors’
 24 cash collateral and an infusion of cash from Ja-Ru in the form of the DIP Loan to
 25 sustain itself as a going concern and administer this chapter 11 case while it goes
 26 through a sale process that will yield the highest and best return on its assets for the
 27 benefit of the estate. Absent immediate funding through the DIP Loan and use of
 28 Cash Collateral, the Debtor would be forced to shut down its business and convert

Case: SMRH:4821-2417-3997.6
      19-52335 Doc# 2         Filed: 11/18/19      -8- 11/18/19 11:59:32
                                                Entered:                   Page 10 of 23
                                                                             DIP Financing Motion
  1 this case to chapter 7, which would have an adverse effect on the Debtor’s estate, its
  2 employees, vendors, and other constituents.
  3           B.     The Debtor’s Selection of Ja-Ru as Lender.
  4           Given the Debtor’s current financial condition and financing arrangements,
  5 and the short-term nature of the DIP Loan, the Debtor was unable to obtain
  6 unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code. The
  7 Debtor was also unable to obtain secured credit from other sources: (a) having
  8 priority over that of administrative expenses of the kind specified in sections 503(b),
  9 507(a) and 507(b) of the Bankruptcy Code; (b) secured by a lien on property of the
 10 Debtor and its estate that is not otherwise subject to a lien; or (c) secured solely by a
 11 junior lien on property of the Debtor and its estate that is already subject to a lien.
 12 As a result, financing on a post-petition basis was not otherwise available without
 13 granting Ja-Ru the protections, rights and remedies afforded by the DIP Loan
 14 Agreement.
 15           The Debtor has reasonably determined that the DIP Loan offered by Ja-Ru
 16 provides favorable terms to the Debtor and its estate. In the sound exercise of its
 17 business judgment and fiduciary duty, the Debtor has determined to proceed under
 18 the DIP Loan offered by Ja-Ru, subject to the approval of the Court.
 19 IV.       REQUIRED DISCLOSURES FOR CASH COLLATERAL AND
 20           FINANCING MOTIONS
 21           Pursuant to the Court’s Guidelines for Cash Collateral and Financing
 22 Stipulations (“Guidelines”), the Debtor makes the following required disclosures:
 23         Required                   Provision             Reason for Provision        Location in Documents
            Disclosure
 24
       The granting of          DIP Lender is afforded      Pre-Petition Secured         Section 3.1 of the
 25    priority or a lien on    super-priority claims and   Parties have consented       Secured Note Purchase
       property of the estate   a priming lien on all       to the priming lien, as it   Agreement; paragraphs
 26    pursuant to              assets of the Debtor        is necessary to run a        10 and 11 of DIP Order
       Bankruptcy Code §§       except for the pre-         process that will pay
 27    364(c) or (d)            petition accounts           their claims.
                                receivable pledged to
 28                             CIT.

Case: SMRH:4821-2417-3997.6
      19-52335 Doc# 2            Filed: 11/18/19         -9- 11/18/19 11:59:32
                                                      Entered:                             Page 11 of 23
                                                                                              DIP Financing Motion
  1         Required                    Provision             Reason for Provision        Location in Documents
            Disclosure
  2
  3
       The providing of         Replacement liens and        Pre-Petition Secured         Paragraph 12 of DIP
  4    adequate protection      superpriority claims for     Parties’ consent to cash     Order
       or priority with         diminution in value,         collateral use and
  5    respect to a claim       adequate protection          consent to priming of
       that arose before the    milestones tied to sale      liens to make DIP Loan
  6    commencement of          process                      available
       the case, including
  7    the granting of a lien
       on property of the
  8    estate to secure the
       claim, or the use of
  9
       property of the estate
 10    or credit obtained
       under Bankruptcy
 11    Code § 364 to make
       cash payments on
 12    account of the claim
       A determination          Debtor stipulates to         Pre-Petition Secured         DIP Order finding D
 13    with respect to the      validity of pre-petition     Parties’ consent to cash     (stipulation) and
       validity, perfection,    liens subject to challenge   collateral use and DIP       Paragraph 16 (challenge
 14    priority, or amount      period for a committee if    Loan priming them            provisions for
       of a claim that arose    one is appointed                                          committee)
 15    before the
       commencement of
 16    the case, or of any
       lien securing such
 17    claim
       A waiver or              Automatic stay lifted to     Short nature of sale         Paragraphs 22 and 23 of
 18
       modification of the      perfect DIP Liens and        process in case, DIP         DIP Order
 19    provisions of the        Adequate Protection          Lender’s funding of
       Bankruptcy Code or       Liens (para 22 of DIP        process, Pre-Petition
 20    applicable rules         Order); Automatic stay       Secured Creditors’
       relating to the          lifted to allow DIP          agreement to priming
 21    automatic stay           Lender to exercise rights    and cash collateral use to
                                and remedies under DIP       facilitate that process
 22                             Loan Agreement (para 23
                                of DIP Order); Automatic
 23                             stay, to the extent
                                applicable, modified to
 24                             allow CIT to collect and
                                apply proceeds of pre-
 25                             petition accounts.
       A waiver or              Obtaining DIP financing      DIP Lender’s agreement       Section 7.1(h) of Secured
 26    modification of any      from another source is an    to lend, need for priority   Note Purchase
       entity’s authority to    event of default under the                                Agreement
 27    file a plan, to seek     DIP Loan
 28    an extension of time


Case: SMRH:4821-2417-3997.6
      19-52335 Doc# 2            Filed: 11/18/19         -10- 11/18/19 11:59:32
                                                       Entered:                             Page 12 of 23
                                                                                                DIP Financing Motion
  1         Required                  Provision             Reason for Provision        Location in Documents
            Disclosure
  2
       in which the debtor     Agreement/Note
  3    has the exclusive       Purchase Agreement
       right to file a plan,
  4    or the right to
       request the use of
  5    cash collateral under
       Bankruptcy Code §
  6    363(c), or to request
       authority to obtain
  7    credit under
       Bankruptcy Code §
  8    364
       A waiver or             Automatic perfection of     DIP Lender’s agreement       Paragraphs 11, 12, and
  9
       modification of the     DIP Liens and Adequate      to lend and Pre-Petition     22 of DIP Order
 10    applicability of        Protection Liens            Secured Creditors’
       nonbankruptcy law                                   consent to cash collateral
 11    relating to the                                     use and priming of DIP
       perfection of a lien                                Liens
 12    on property of the
       estate, or on the
 13    foreclosure or other
       enforcement of the
 14    lien
       A release, waiver, or   Waiver of rights and        DIP Lender’s agreement       Finding P and Paragraph
 15    limitation on any       claims under sections 552   to lend and Pre-Petition     16 of DIP Order
       claim or other cause    or 726 of the Bankruptcy    Secured Creditors’
 16    of action belonging     Code seeking to avoid       consent to cash collateral
       to the estate or the    the imposition of the DIP   use and priming of DIP
 17    trustee, including      Liens, Pre-Petition Liens   Liens
       any modification of     or the Adequate
 18    the statute of          Protection Liens. Also
 19    limitations or other    waiver of claims against
       deadline to             Pre-Petition Secured
 20    commence an action      Creditors subject to
                               challenge provisions
 21    Indemnification of      Indemnification of DIP      DIP Lender’s agreement       Paragraph 8 of DIP
       any entity              Lender and directors,       to lend                      Order
 22                            officers, and employees
                               for liability arising in
 23                            connection with the DIP
                               loan documents
 24    A release, waiver, or   Waiver of 506(c) rights     DIP Lender’s agreement       Paragraph 20 of DIP
       limitation of any       as to collateral for DIP    to lend and Pre-Petition     Order
 25    right under             Loan and pre-petition       Secured Creditors’
       Bankruptcy Code §       loans                       consent to cash collateral
 26    506(c)                                              use and priming of DIP
                                                           Liens
 27
       The granting of a       DIP Liens and Adequate      DIP Lender’s agreement       Paragraphs 11 and 12 of
 28    lien on any claim or    Protection Liens include    to lend and Pre-Petition     DIP Order


Case: SMRH:4821-2417-3997.6
      19-52335 Doc# 2           Filed: 11/18/19        -11- 11/18/19 11:59:32
                                                     Entered:                             Page 13 of 23
                                                                                              DIP Financing Motion
  1         Required                       Provision            Reason for Provision        Location in Documents
            Disclosure
  2
       cause of action           liens on avoidance            Secured Creditors’
  3    arising under             actions and proceeds          consent to cash collateral
       Bankruptcy Code §§        thereof                       use and priming of DIP
  4    544, 545, 547, 548                                      Liens
       549, 553(b), 723(a),
  5    or 724(a)
       Provisions for            Carve-out provided for        Cost of paying for the       Paragraph 15 of the DIP
  6    “carve-outs” for          estate professionals          administration of this       Order and the
       professionals’ fees                                     case in light of the         Budget/Cash Flow
  7    and expenses.                                           anticipated sale proceeds    Forecast attached to the
                                                               from the stalking horse      DIP Order as Exhibit 1
  8                                                            bidder being insufficient
                                                               to repay secured
  9
                                                               creditors in full
 10           Also pursuant to the Guidelines, the Debtor has listed below each of the
 11 provisions that are identified in the Guidelines as provisions that the Court will not
 12 ordinarily approve and has identified whether such provisions are applicable here:
 13               Provision                                               Description
 14    Cross-collateralization             N/A
       clauses and “roll-ups”
 15
       Provisions or findings of fact      Debtor’s stipulations to validity of pre-petition liens (finding D in DIP
 16    that bind the estate or all         Order) and challenge provisions to said liens (paragraph 16 of DIP
       parties in interest with respect    Order)
 17    to the validity, perfection, or
       amount of secured party’s
 18    lien or debt
 19    Provisions or findings of fact      In addition to stipulations in finding D noted above, there are also the
       that bind the estate or all         priming provisions of paragraph 11 of the DIP Order which dictate the
 20    parties in interest with respect    relative priorities of the DIP Lender’s liens vis a vis the Pre-Petition
       to the relative priorities of the   Secured Creditors’ liens
 21    secured party’s lien and liens
       held by persons who are not
 22    party to the stipulation
 23    Waivers of 11 U.S.C. §              Waiver of 506(c) rights as to collateral for DIP loan and pre-petition
       506(c), unless the waiver is        loans in paragraph 20 of DIP Order
 24    effective only during the
       period in which the debtor is
 25    authorized to use cash
       collateral or borrow funds
 26
       Provisions that operate, as a       Milestones for sale process phrased as events of default in paragraph 24
 27    practical matter, to divest the     of the DIP Order
       debtor in possession of any
 28    discretion in the formulation

Case: SMRH:4821-2417-3997.6
      19-52335 Doc# 2             Filed: 11/18/19          -12- 11/18/19 11:59:32
                                                         Entered:                             Page 14 of 23
                                                                                                  DIP Financing Motion
  1              Provision                                              Description
  2    of a plan or administration of
       the estate or to limit access to
  3    the court to seek any relief
       under other applicable law
  4
       Releases of liability for the      Releases of causes of action against Pre-Petition Secured Creditors
  5    creditor’s alleged prepetition     subject to challenge period – stipulation in finding D of DIP Order and
       torts or breaches of contract      challenge provisions in paragraph 16 of DIP Order
  6
       Waivers of, or liens on any of     DIP Liens and Adequate Protection Liens cover avoidance actions and
  7    the estate’s rights arising        proceeds thereof. (Para 11 and 12 of DIP Order)
       under Bankruptcy Code §§
  8    544, 545, 547, 548, 549, 553,
       723(a), or 724(a), or the
  9    proceeds of any such rights

 10    Automatic relief from the          DIP Lender is granted automatic relief from stay as noted above to
       automatic stay upon default,       enforce rights under DIP Loan Agreement/Note Purchase Agreement,
 11    conversion to chapter 7, or        and events of default include conversion to chapter 7 and appointment
       appointment of a trustee           of trustee. (Para 23 of DIP Order and Section 7.1 of Secured Note
 12                                       Purchase Agreement)

 13    Waivers of procedural              Automatic perfection of DIP Liens and Adequate Protection Liens as
       requirements, including those      provided in Paragraphs 11 and 12 of DIP Order
 14    of foreclosure mandated
       under applicable
 15    nonbankruptcy law, and for
       perfection of replacement
 16    liens

 17    Waivers, effective on default      N/A
       or expiration, of the debtor’s
 18    right to move for a court
       order pursuant to 11 U.S.C. §
 19    363(c)(2)(B) authorizing the
       use of cash collateral in the
 20    absence of the secured party’s
       consent
 21
       Findings of fact on matters        The Debtor believes the proposed findings in the DIP Order are
 22    extraneous to the approval         appropriately tailored to the relief requested.
       process
 23
       Provisions providing               The Carve-Out in Paragraph 15 of the DIP Order and in the
 24    unreasonable treatment with        Budget/Forecast attached as Exhibit 1 thereto include amounts for
       respect to fees or                 Committee counsel which the Debtor believes are reasonable in light of
 25    professionals retained by a        the facts and expected timeline of this case
       creditors’ committee
 26    compared to any carve-outs
       provided for professionals
 27    retained by the debtor in
       possession or trustee
 28

Case: SMRH:4821-2417-3997.6
      19-52335 Doc# 2             Filed: 11/18/19        -13- 11/18/19 11:59:32
                                                       Entered:                            Page 15 of 23
                                                                                               DIP Financing Motion
  1                Provision                                        Description
  2    Provisions that provide an      The Carve-Out in Paragraph 15 of the DIP Order includes a $15,000
       inadequate carve-out for a      carve-out for a chapter 7 trustee, which the Debtor believes is
  3    subsequently appointed          reasonable in light of the facts and expected timeline of this case.
       trustee in the case, whether
  4    before or after conversion
  5
  6 V.        MEMORANDUM OF POINTS AND AUTHORITIES

  7           A.      The DIP Loan Should Be Approved Under Bankruptcy Code Section

  8                   364(c), 364(d)(1).

  9           The Debtor needs cash to meet ongoing obligations necessary to run its

 10 business and administer its chapter 11 case while it goes through an orderly and
 11 expedient going concern sale process for the benefit of the estate and all creditors.
 12 Pursuant to section 364(c) and 364(d)(1) of the Bankruptcy Code, the Debtor
 13 requests authority to enter into the DIP Loan Agreement as an administrative
 14 expense, having priority over other administrative expenses and secured by a lien on
 15 the Debtor’s assets that will be senior to the Pre-Petition Secured Creditors’ liens
 16 under the Prepetition Loan Documents, except for the Carve-Out and the lien of CIT
 17 on pre-petition accounts receivable.
 18           Pursuant to section 364(c) of the Bankruptcy Code, a debtor may, in the

 19 exercise of business judgment, incur secured debt if the debtor has been unable to
 20 obtain unsecured credit and the borrowing is in the best interest of the estate.
 21 Section 364(c) of the Bankruptcy Code provides, in pertinent part, that:
 22             (c) If the trustee [or debtor in possession] is unable to
                obtain unsecured credit allowable-under section 503(b)(1)
 23             of this title as an administrative expense, the court, after
 24             notice and a hearing, may authorize the obtaining of credit
                or the incurring of debt –
 25
                       (1) with priority over any and all administrative
 26             expenses of the kind specified in section 503(b) or 507(b)
 27             of this title:
 28

Case: SMRH:4821-2417-3997.6
      19-52335 Doc# 2            Filed: 11/18/19      -14- 11/18/19 11:59:32
                                                    Entered:                            Page 16 of 23
                                                                                            DIP Financing Motion
  1                        (2) secured by a lien on property of the estate that is
                    not otherwise subject to a lien; or
  2
  3                         (3) secured by a junior lien on property of the estate
                    that is subject to a lien.
  4
      11 U.S.C. § 364(c).
  5
             Section 364(d)(1) of the Bankruptcy Code governs the incurrence of senior
  6
      secured debt or “priming” loans. Pursuant to section 364(d)(1) of the Bankruptcy
  7
      Code, the Court may, after notice and a hearing, authorize the obtaining of credit or
  8
      the incurring of debt secured by a senior or equal lien only if –
  9
                    (1)       the trustee is unable to obtain such credit otherwise;
 10
                    and
 11
                    (2) there is adequate protection of the interest of the
 12                 holder of the lien on the property of the estate on which
 13                 such senior or equal lien is proposed to be granted.
 14 11 U.S.C. § 364(d)(1).
 15          The Debtor’s execution of the DIP Loan Agreement is an exercise of its
 16 sound business judgment that warrants approval by the Court. The Debtor and its
 17 advisors have undertaken an analysis of the Debtor’s projected financing needs
 18 during the pendency of this Chapter 11 Case and the Debtor’s sale process. Based
 19 on that analysis, the Debtor determined that it needs post-petition financing to
 20 continue operating during the sale and marketing period and to support its
 21 restructuring activities. Accordingly, the Debtor began negotiating with Ja-Ru
 22 regarding the terms of post-petition financing. After a series of good faith, arm’s-
 23 length negotiations, the Debtor and Ja-Ru agreed to the DIP Loan Agreement.
 24 Based on the advice of its professionals, the Debtor has determined in its sound
 25 business judgment that the terms of the DIP Loan provide a greater amount of
 26 financing on more favorable terms than any other reasonably available alternative.
 27          Specifically, the DIP Loan will provide the Debtor with access to borrowing
 28 availability to pay its limited operating expenses, including rent, utilities and certain

Case: SMRH:4821-2417-3997.6
      19-52335 Doc# 2          Filed: 11/18/19     -15- 11/18/19 11:59:32
                                                 Entered:                     Page 17 of 23
                                                                                 DIP Financing Motion
  1 vendor payments, as well as restructuring related expenses. Without the DIP Loan,
  2 the Debtor does not have sufficient cash flow to pay for these items. Unless these
  3 expenses are paid, the Debtor will be forced to cease its limited operations, which
  4 would result in irreparable harm to the value of its assets, which it seeks to sell as a
  5 going concern under section 363 of the Bankruptcy Code. The DIP Loan therefore
  6 represents the best chance of survival for the Debtor to effectuate the sale, and
  7 should be authorized as being a proper exercise of the Debtor’s business judgment.
  8          The liens that the Debtor proposes to grant to Ja-Ru to secure repayment of
  9 the DIP Loan will prime the existing prepetition secured debt of the Pre-Petition
 10 Secured Creditors except for the liens of CIT on the Debtor’s pre-petition accounts
 11 receivable. The Pre-Petition Secured Creditors have consented to the priming of
 12 their liens in this fashion, and have reviewed, commented on, and agreed to the
 13 provisions respecting priming in the proposed interim order. Despite efforts to
 14 locate alternative funding sources, the Debtor does not have access to financing on
 15 better terms than the proposed DIP Loan. Moreover, the Debtor cannot obtain the
 16 financing that it requires via unsecured credit allowable under section 503(b)(1) of
 17 the Bankruptcy Code. In addition, the DIP Loan is essential for the Debtor to obtain
 18 credit from vendors because the existence of this facility will afford vendors a level
 19 of comfort that the Debtor will be able to pay for the goods and services that it will
 20 receive on credit.
 21          As indicated above, section 364(c) of the Bankruptcy Code enumerates
 22 certain incentives that a bankruptcy court may grant to post-petition lenders. Such
 23 incentives are not exhaustive. Bankruptcy courts frequently have authorized the use
 24 of inducements not specified in the statute. See, e.g., Unsecured Creditors’ Comm.
 25 V. First Nat’l Bank & Trust Co. (In re Ellingsen MacLean Oil Co.), 834 F.2d 599
 26 (6th Cir. 1987) (affirming financing order that prohibited any challenges to the
 27 validity of already existing liens); In re Defender Drug Stores, 126 B.R. 76 (Bankr.
 28 D. Ariz. 1991) (authorizing enhancement fee to post-petition lender), aff’d, 145 B.R.

Case: SMRH:4821-2417-3997.6
      19-52335 Doc# 2         Filed: 11/18/19     -16- 11/18/19 11:59:32
                                                Entered:                   Page 18 of 23
                                                                             DIP Financing Motion
  1 312, 316 (B.A.P. 9th Cir. 1992) (“[b]ankruptcy courts . . . have regularly authorized
  2 post-petition financial arrangements containing lender incentives beyond the explicit
  3 priorities and liens specified in section 364”); In re Antico Mfg. Co., 31 B.R. 103
  4 (Bankr. E.D.N.Y. 1983) (authorizing lien on prepetition collateral to secure post-
  5 petition indebtedness).
  6          The Debtor proposes to grant Ja-Ru certain enhancements in the form of
  7 senior liens against the Debtor’s prepetition and post-petition assets, debt and
  8 security acknowledgements, releases, and waivers of rights under sections 506(c)
  9 and 552 of the Bankruptcy Code. The Debtor believes that such enhancements are
 10 reasonable in return for the funding available under the DIP Loan. The Debtor also
 11 proposes to grant the Pre-Petition Secured Creditors replacement liens and
 12 superpriority claims for adequate protection, to the extent of diminution in the value
 13 of their collateral, given their consent to the priming and to the use of their cash
 14 collateral.
 15          The DIP Loan is the Debtor’s best available financing options for a variety of
 16 reasons. First, the availability of the DIP Loan under the DIP Loan Agreement will
 17 provide the Debtor with the necessary liquidity and time to conduct and conclude
 18 the sale process for substantially all of its assets. Second, the terms of the DIP Loan
 19 Agreement are competitive and substantially less costly than alternative post-
 20 petition financing. Third, while the Debtor will stipulate to the validity of the Pre-
 21 Petition Secured Creditors’ liens in exchange for their consent to the priming DIP
 22 Loan and cash collateral use, any committee subsequently appointed will have the
 23 ability to review and challenge said liens.
 24          In light of the Debtor’s inability to find post-petition financing and consent to
 25 cash collateral use on more favorable terms, the fact that the Pre-Petition Secured
 26 Creditors hold liens on all of the Debtor’s assets, and the various benefits afforded
 27 to all parties in interest by the Debtor’s entry into the DIP Loan Agreement, as
 28 described above, the Debtor submits that the validation of the Pre-Petition Secured

Case: SMRH:4821-2417-3997.6
      19-52335 Doc# 2         Filed: 11/18/19     -17- 11/18/19 11:59:32
                                                Entered:                   Page 19 of 23
                                                                             DIP Financing Motion
  1 Creditors’ claims is appropriate and should be approved, subject to the Challenge
  2 Period.
  3          The Debtor respectfully submits that the DIP Loan satisfies section 364(c)
  4 and (d) of the Bankruptcy Code. The best credit terms available to the Debtor are
  5 those set forth in the DIP Loan Agreement. Thus, the Debtor believes that it is fair,
  6 reasonable, and necessary for the Court to approve the DIP Loan and enter the DIP
  7 Order. In addition to representing the best terms presently available to Debtor, the
  8 DIP Financing is also in the best interests of the Debtor’s estate. The DIP Loan will
  9 provide the Debtor needed funding to maintain and operate its business and to run
 10 the Debtor’s proposed sale process. The DIP Loan therefore is plainly in the best
 11 interests of Debtor’s estate.
 12          Based on the foregoing, Lender should be accorded the benefits of section
 13 364(e) of the Bankruptcy Code in respect of the DIP Loan because Ja-Ru has
 14 offered to extend such financing in good faith. Further, section 364(e) provides a
 15 lender with a presumption of good faith. Weinstein, Eisen, Weiss LLP v. Gill (In re
 16 Cooper Common, LLC), 424 F.3d 963, 969 (9th Cir. 2005).
 17          B.    The Court Should Grant the Debtor Access to Cash Collateral Under
 18                Bankruptcy Code Section 363(c)(1) on a Final Basis.
 19          The Debtor’s use of property of the estate is governed by section 363 of the
 20 Bankruptcy Code. Section 363(c)(1) provides, in pertinent part, that:
 21                 If the business of the debtor is authorized to be operated
                    under section . . . 1108 . . . of this title and unless the court
 22
                    orders otherwise, the trustee [or debtor in possession] may
 23                 enter into transactions, including the sale or lease of
                    property of the estates, in the ordinary course of business,
 24
                    without notice or hearing, and may use property of the
 25                 estates in the ordinary course of business without notice or
                    hearing.
 26
 27 11 U.S.C. § 363(c)(1).
 28

Case: SMRH:4821-2417-3997.6
      19-52335 Doc# 2         Filed: 11/18/19     -18- 11/18/19 11:59:32
                                                Entered:                      Page 20 of 23
                                                                                 DIP Financing Motion
  1           The Bankruptcy Code establishes a special requirement, however, regarding
  2 the debtor in possession’s use of “cash collateral,” defined as “cash, negotiable
  3 instruments, documents of title, securities, deposit accounts, or other cash
  4 equivalents whenever acquired in which the estates and an entity other than the
  5 estates have an interest . . . .” 11 U.S.C. § 363(a). Section 363(c)(2) of the
  6 Bankruptcy Code permits the debtor in possession to use, sell, or lease cash
  7 collateral under subsection (c)(1) only if either of two alternative circumstances
  8 exists:
  9                 (A) each entity that has an interest in such cash collateral
                    consents; or (B) the court, after notice and a hearing,
 10
                    authorizes such use, sale, or lease in accordance with the
 11                 provisions of this section.
 12 11 U.S.C. § 363(c)(2).
 13       Here, the Pre-Petition Secured Creditors consent to the use of cash collateral
 14 and such use is absolutely necessary in the Debtor’s business judgment to continue
 15 limited operations and to maximize the value of these estates. In addition, the Pre-
 16 Petition Secured Creditors are being provided adequate protection for the use of
 17 their cash collateral.
 18           The means by which adequate protection is provided are specified in section
 19 361 of the Bankruptcy Code. Adequate protection may include, but is not limited to
 20 “periodic cash payments” to the extent that such use “results in a decrease in value
 21 of such entity’s interest in such property” and “granting such other relief…, as will
 22 result in the realization by such entity of the indubitable equivalent of such entity’s
 23 interest in such property.” 11 U.S.C. § 361.
 24        What constitutes adequate protection is determined on a case-by-case basis,
 25 and courts have broad flexibility under Bankruptcy Code section 361 in determining
 26 what constitutes adequate protection. See, e.g., In re McKillips, 81 B.R. 454, 458
 27 (Bankr. N.D. Ill. 1987); In re Green, 436 B.R. 91, 94 (Bankr. S.D. Ill. 2010)
 28 (“[W]hether a particular secured creditor is adequately protected is a determination

Case: SMRH:4821-2417-3997.6
      19-52335 Doc# 2         Filed: 11/18/19     -19- 11/18/19 11:59:32
                                                Entered:                   Page 21 of 23
                                                                              DIP Financing Motion
  1 to be made on a case-by-case basis and is within the discretion of the court.”).
  2 Indeed, section 361 of the Bankruptcy Code merely specifies the means by which
  3 adequate protection may be provided. “It does not require the court to provide it.
  4 To do so would place the court in an administrative role. Instead, the trustee or
  5 debtor in possession will provide or propose a protection method. If the party that is
  6 affected by the proposed action objects, the court will determine whether the
  7 protection provided is adequate. The purpose of this section is to illustrate means by
  8 which it may be provided and to define the contours of the concept.” H.R. Rep. No.
  9 95-595, at 338, 95th Cong., 1st Sess. (1977).
 10          As adequate protection for the use of Pre-Petition Secured Creditors’ cash
 11 collateral comes in the form of replacement liens and superpriority claims granted to
 12 the Pre-Petition Secured Creditors. The Debtor submits that the foregoing
 13 adequately protects the Pre-Petition Secured Creditors in a manner consistent with
 14 the requirements of the Bankruptcy Code. Accordingly, the Debtor’s use of Cash
 15 Collateral should be approved.
 16          C.    The Automatic Stay Should be Modified on a Limited Basis.
 17          The relief requested in this Motion contemplates a modification of the
 18 automatic stay (to the extent applicable) to permit the Debtor to: (i) grant the liens
 19 described above with respect to Ja-Ru and the Pre-Petition Secured Creditors and to
 20 perform such acts as may be requested to assure such priority status and afford Ja-
 21 Ru rights upon default under the DIP Loan Agreement; (ii) execute such other
 22 documents as may be required to effectuate the financing and (iii) implement the
 23 terms of the proposed DIP Order.
 24          Stay modifications of this kind are ordinary features of post-petition financing
 25 facilities and, in the Debtor’s business judgment, are reasonable under the present
 26 circumstances.
 27
 28

Case: SMRH:4821-2417-3997.6
      19-52335 Doc# 2         Filed: 11/18/19     -20- 11/18/19 11:59:32
                                                Entered:                   Page 22 of 23
                                                                             DIP Financing Motion
  1 VI.      NOTICE
  2          Notice of the Motion will provided to the following parties or, in lieu thereof,
  3 on their counsel, if known: (a) the Office of the United States Trustee, (b) the
  4 creditors appearing on the list filed in accordance with Rule 1007(d) of the Federal
  5 Rules of Bankruptcy Procedure, (c) the Debtor’s Pre-Petition Secured Creditors and
  6 Ja-Ru, (d) parties that file with the Court and serve upon the Debtor requests for
  7 notice of all matters in accordance with Bankruptcy Rule 2002, and (e) any known
  8 parties that assert a lien on the Debtor’s assets. The Debtor submits that, in light of
  9 the nature of the relief requested, no other or further notice need be given.
 10 VII. CONCLUSION
 11                 Based upon the foregoing, the Debtor requests entry of the DIP
 12 Order under sections 105, 361, 362, 363, 364 and 507 of the Bankruptcy Code,
 13 Bankruptcy Rule 4001 and local Bankruptcy Rule 4001-2: authorizing the
 14 Debtor to (a) enter into and incur credit under the DIP Loan Agreement with Ja-
 15 Ru, (b) use cash collateral, and (c) provide adequate protection to the Pre-
 16 Petition Secured Creditors in accordance with the provisions of this Motion.
 17 Dated: November 18, 2019
 18                                   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 19
 20
                                      By                        /s/ Ori Katz
 21                                                             ORI KATZ
 22
                                                       Proposed Attorneys for Debtor
 23                                                         Imperial Toy LLC
 24
 25
 26
 27
 28

Case: SMRH:4821-2417-3997.6
      19-52335 Doc# 2         Filed: 11/18/19     -21- 11/18/19 11:59:32
                                                Entered:                   Page 23 of 23
                                                                               DIP Financing Motion
